



WAIVER TO CREDIT AGREEMENT


THIS WAIVER TO CREDIT AGREEMENT (this "Waiver") is entered into as of November
8, 2016 by and among the lenders identified on the signature pages hereof (each
of such lenders, together with its successors and permitted assigns, is referred
to hereinafter as a "Lender"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the "Sole
Lead Arranger"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole book runner (in such capacity, together with its successors
and assigns in such capacity, the "Sole Book Runner"), HARTE HANKS, INC., a
Delaware corporation ("Harte Hanks"), TRILLIUM SOFTWARE, INC., a Delaware
corporation ("Trillium"), 3Q DIGITAL, INC., a Delaware corporation ("3Q"),
HARTE-HANKS DATA SERVICES LLC, a Maryland limited liability company ("Data
Services"), HARTE-HANKS DIRECT, INC., a New York corporation ("HH Direct"),
HARTE-HANKS DIRECT MARKETING/DALLAS, INC., a Delaware corporation ("HH Dallas"),
HARTE-HANKS DIRECT MARKETING/FULLERTON, INC., a California corporation ("HH
Fullerton"), HARTE HANKS DIRECT MARKETING/BALTIMORE, INC., a Maryland
corporation ("HH Baltimore"), HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC, a
Delaware limited liability company ("HH Jacksonville"), HARTE-HANKS DIRECT
MARKETING/KANSAS CITY, LLC, a Delaware limited liability company ("HH Kansas
City"), HARTE-HANKS LOGISTICS, LLC, a Florida limited liability company
("Logistics"), HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC., a Delaware
corporation ("HH Austin"), HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC., a
Massachusetts corporation ("HH Boston"), HARTE-HANKS STRATEGIC MARKETING, INC.,
a Delaware corporation ("Strategic Marketing"), NSO, INC., an Ohio corporation
("NSO"), SALES SUPPORT SERVICES, INC., a New Jersey corporation ("Sales Support"
and, together with Harte Hanks, Trillium, 3Q, Data Services, HH Direct, HH
Dallas, HH Fullerton, HH Baltimore, HH Jacksonville, HH Kansas City, Logistics,
HH Austin, HH Boston, Strategic Marketing and NSO are referred to hereinafter
each individually as a "Borrower", and individually and collectively, jointly
and severally, as the "Borrowers").


WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement");


WHEREAS, Borrowers have notified Agent and the Lenders that certain Events of
Default exist under (i) Section 8.2(a) of the Credit Agreement as a result of a
breach of Section 7(a) of the Credit Agreement due to Borrowers' failure to have
a Fixed Charge Coverage Ratio of at least 1.1:1.0, measured for the 12 month
period ending on September 30, 2016 and (ii) Section 8.2(a) of the Credit
Agreement as a result of a breach of Section 7(b) of the Credit Agreement due to
Borrowers' failure to have a Leverage Ratio less than or equal to 2.25:1.00 as
of September 30, 2016 (collectively, the "Existing Events of Default"); and


WHEREAS, Borrowers have requested that Agent and the Lenders waive the Existing
Events of Default, and Agent and the Lenders have agreed to such waiver, on the
terms and conditions set forth herein.


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


Section 1.    Definitions. Capitalized terms used herein but not defined shall
have the meanings given to such terms in the Credit Agreement.


Section 2.    Waiver. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance upon the representations and warranties of the
Loan Parties set forth in Section 4 below, Agent and Lenders hereby waive the
Existing Events of Default. This is a limited waiver and shall not be deemed to
constitute a waiver of any other Event of Default or any future breach by the
Borrowers of the Credit Agreement or any of the other Loan Documents or any
other requirements of any provision of the Credit Agreement or any other Loan
Documents.


Section 3.    Conditions to Effectiveness of this Waiver. The effectiveness of
this Waiver shall be subject to the satisfaction of the following conditions
precedent:


(a)    Representations and Warranties. The representations and warranties set
forth in Section 5 hereof shall be true and correct (and each of the Loan
Parties so certifies, by their signatures below) as of the date hereof.







--------------------------------------------------------------------------------





(b)    No Default or Event of Default. No Default or Event of Default (other
than the Existing Events of Default) shall exist immediately prior to giving
effect to this Waiver and no Default or Event of Default shall exist thereafter.


(c)    Execution of this Waiver. The Agent shall have received a fully-executed
copy of this Waiver, signed by each of the Loan Parties, the Agent and the
Lenders, and such related due diligence items as the Agent shall reasonably
require in connection with this Waiver.


(d)    Fees and Expenses. Agent shall have received all fees and expenses set
forth in Section 8 and Section 10 of this Waiver.


Section 5.    Representations and Warranties. Each of the Loan Parties hereby,
jointly and severally, represents and warrants to the Agent, for the benefit of
the Lenders, that the following are true and correct:


(a)    After giving effect to the waiver set forth in Section 2 hereof, no
Default or Event of Default has occurred and is continuing.


(b)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Waiver (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).


(c)    This Waiver and the other related documents to which each is a party
constitutes the legal, valid and binding obligation of obligations of each
Borrower and are enforceable against such Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally.


Section 6.    Reaffirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of the Loan
Parties, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Loan Party hereby agrees that this
Waiver in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Loan Party in all
respects.


Section 7.    Release.


(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower and each other Loan Party, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Waiver.


(b)    Each Borrower and each other Loan Party understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction





--------------------------------------------------------------------------------





against any action, suit or other proceeding which may be instituted, prosecuted
or attempted in breach of the provisions of such release.


(c)    Each Borrower and each other Loan Party agrees that no fact, event,
circumstance, evidence or transaction existing or arising on or prior to the
date hereof which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


Section 8.    Miscellaneous.


(a)    Effect of this Waiver. The execution, delivery and effectiveness of this
Waiver shall not operate as a waiver of any right, power or remedy of the Agent
under the Credit Agreement or any other Loan Document, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.


(b)    Expenses. Borrowers jointly and severally agree to pay on demand all
Lender Group Expenses of Agent and all Lenders (including, without limitation,
the reasonable and documented fees and expenses of outside counsel for Agent and
all Lenders) in connection with the preparation, negotiation, execution,
delivery and administration of this Waiver and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. All obligations provided herein shall survive any
termination of this Waiver and the Credit Agreement as modified hereby.


(c)    Counterparts. This Waiver may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same instrument. Delivery of the executed counterpart
of this Waiver by facsimile or electronic mail shall be as effective as delivery
of a manually executed counterpart to this Waiver.


Section 9.    Governing Law. THIS WAIVER SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. THE CHOICE OF LAW AND VENUE AND JURY TRIAL
WAIVER SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN
BY REFERENCE AND SHALL APPLY IN ALL RESPECTS TO THIS WAIVER.


Section 10.    Waiver Fee. The Loan Parties hereby agree to pay to the Agent for
the benefit of the Lenders, on or prior to the date hereof a fee in the amount
of $75,000, which fee shall be deemed fully earned and non-refundable as of the
date hereof and shall be chargeable to the Loan Account.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
HARTE HANKS, INC.
 
TRILLIUM SOFTWARE, INC.
 
HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.
 
HARTE-HANKS LOGISTICS, LLC
 
HARTE HANKS DIRECT MARKETING/BALTIMORE, INC.
 
HARTE-HANKS DIRECT, INC.
 
HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC
 
HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC
 
HARTE-HANKS STRATEGIC MARKETING, INC.
 
HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.
 
SALES SUPPORT SERVICES, INC.
 
3Q DIGITAL, INC.
 
HARTE-HANKS DATA SERVICES LLC
 
HARTE-HANKS DIRECT MARKETING/DALLAS, INC.
 
HARTE-HANKS DIRECT MARKETING/FULLERTON, INC.
 
NSO, INC.



 
By:
/s/ Douglas C. Shepard
 
Name:
Douglas C. Shepard
 
Title:
Authorized Officer



Signature Page to Waiver to Credit Agreement





--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a
 
national banking association, as Agent, as Sole Lead Arranger as
 
Sole Book Runner and as a Lender



 
By:
/s/ Paul Truax
 
Name:
Paul Truax
 
Its:
Authorized Signatory



Signature Page to Waiver to Credit Agreement





--------------------------------------------------------------------------------







 
LBC III WF FUNDING, LLC
 
As a Lender
 
By: LBC Credit Management L.P
 
Its: Designated Manager



 
By:
/s/ David E. Fraimow
 
Name:
David E. Fraimow
 
Its:
Vice President



 
LBC III KB FUNDING, LLC
 
As a Lender
 
By: LBC Credit Management L.P
 
Its: Designated Manager



 
By:
/s/ David E. Fraimow
 
Name:
David E. Fraimow
 
Its:
Vice President



Signature Page to Waiver to Credit Agreement





--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION


The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Waiver to Credit Agreement (the "Waiver"); (ii) consents to Borrowers' execution
and delivery of the Waiver; (iii) agrees to be bound by the Waiver; and (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
any Loan Documents (other than as specifically provided in the Waiver) to which
the undersigned is a party and reaffirms that the Loan Documents to which it is
a party shall continue to remain in full force and effect. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, the undersigned understands that Agent and
Lenders have no obligation to inform the undersigned of such matters in the
future or to seek the undersigned's acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Waiver.
BORROWERS:
HARTE-HANKS FLORIDA, INC.
 
HARTE-HANKS PRINT, INC.
 
HARTE-HANKS STS, INC.



 
By:
/s/ Douglas C. Shepard
 
Name:
Douglas C. Shepard
 
Title:
Authorized Officer



Signature Page to Waiver to Credit Agreement









